Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on September 9, 2022 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 20, Applicant is seeking to patent a “computer program product comprising computer-readable storage media”.  Applicant’s specification, on paragraph [0015], discloses computer-readable storage media.  The specification does not limit the computer-readable storage media to a non-transitory media, and the term “computer-readable storage media” could include signals in transmission which have been held to be non-statutory.  See MPEP 2106(I), “machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).”
It is suggested that Applicant amend the claims to recite “non-transitory computer-readable medium” to overcome the rejection under 35 U.S.C. 101.  The suggested amendment will not be considered as “new matter”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (U.S. Publication No. 2011/0070827 A1), hereafter referred to as Griffin’827.
Referring to claim 1, Griffin’827, as claimed, a computer system for energy efficient data exchange, comprising: a first electronic card device (ECD) including a first switch and a second switch (communications device 20, see Figs. 1-3; also note: operating as a switch, see para. [0040]), wherein the first switch is configured to power on the first ECD responsive to the first ECD engaging a second ECD (communications device 20, 22 approach each other and associated circuitry and the NFC circuit are activated to allow subsequent and more complicated data exchange, see paras. [0038] and [0039]), wherein the first ECD is configured to exchange data with the second ECD; and a docking component configured to receive the first ECD, the docking component including an actuator configured to engage the second switch to power on the first ECD (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049]) responsive to the first ECD being received by the docking component (electronically transfers contact information to business card holder 50, see paras. [0066]-[0070] and Figs. 9-19), wherein the first ECD is configured to transfer received data from the second ECD to a mobile device associated with the docking component (transfers contact information with compatible business cardholder 50, see paras. [0066]-[0068]).
As to claim 2, Griffin’827 also discloses the first ECD further comprises a first magnet-switch pair associated with the first switch and a second magnet-switch pair associated with the second switch, and wherein the first switch and the second switch are arranged in parallel (exchanging communications between devices arranged parallel, see Fig. 1-3, 10 and para. [0021]; also note: aligning the magnets on respective devices, see para. [0027]).
As to claim 3, Griffin’827 also discloses the first ECD further comprises a first magnet associated with the first switch and a second magnet associated with the second switch, and wherein the actuator of the docking component further comprises a third magnet configured to interact with the second magnet to activate the second switch when the first ECD is received by the docking component (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049] and Figs. 1-3, 9-11).
As to claim 4, Griffin’827 also discloses the first switch of the first ECD further comprises a first mechanical switch, the second switch of the first ECD further comprises a second mechanical switch, and the actuator of the docking component further comprises a third mechanical switch, wherein interaction between the first mechanical switch of the first ECD and a corresponding first mechanical switch of the second ECD is configured to power on the first ECD and interaction between the second mechanical switch of the first ECD and the third mechanical switch of the docking component is configured to power on the first ECD (instead of Hall Effect sensors and magnets, accelerometer can be implemented to recognize tapping of a device to wake up the NFC circuit, see paras. [0096]-[0098]).
As to claim 5, Griffin’827 also discloses the first switch of the first ECD further comprises a first reed switch and the second switch of the first ECD further comprises a second reed switch (magnetic sensor such as a Hall Effect sensor for sensing a magnetic field to activate NFC circuit, see paras. [0021], [0025], and [0028]-[0030]).
As to claim 6, Griffin’827 also discloses the first switch of the first ECD is configured to engage a corresponding first switch of the second ECD to power on the first ECD and enable exchanging data with the second ECD (communications device 20, 22 approach each other and associated circuitry and the NFC circuit are activated to allow subsequent and more complicated data exchange, see paras. [0038] and [0039]; also note: aligning the magnets on respective devices, see para. [0027]), and wherein the first switch of the first ECD is configured to disengage from the corresponding first switch of the second ECD to power off the first ECD (when the devices are pulled away or out of range, the “switch” would be off, see paras. [0027]-[0030]; also note: sensor operates as a switch in a digital on/off mode, see para. [0040]).
As to claim 7, Griffin’827 also discloses the first ECD is configured to be received by the docking component and powered off by executing a shutdown script (when the devices are pulled away or out of range, the “switch” would be off, see paras. [0027]-[0030]; also note: sensor operates as a switch in a digital on/off mode, see para. [0040]), and wherein the first switch pair of the first ECD is configured to engage a corresponding first switch of the second ECD to power on the first ECD and enable exchanging data with the second ECD (communications device 20, 22 approach each other and associated circuitry and the NFC circuit are activated to allow subsequent and more complicated data exchange, see paras. [0038] and [0039]).
As to claim 8, Griffin’827 also discloses the docking component further comprises a holder configured to be coupled to the mobile device, the holder including the actuator configured to engage (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049]) the second switch of the first ECD when the first ECD is located in the holder (electronically transfers contact information to business card holder 50, see paras. [0066]-[0070] and Figs. 9-19).
As to claim 9, Griffin’827 also discloses a first circuit path operatively coupled to the first switch, the first circuit path configured to close to power on the first ECD responsive to interactions between the first switch of the first ECD and a corresponding first switch of the second ECD (communications device 20, 22 approach each other and associated circuitry and the NFC circuit are activated to allow subsequent and more complicated data exchange, see paras. [0038] and [0039]).
As to claim 10, Griffin’827 also discloses a second circuit path operatively coupled to the second switch, the second circuit path configured to close to power on the first ECD responsive to interactions between the first switch of the first ECD and the actuator of the docking component (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049]; also note: electronically transfers contact information to business card holder 50 when in range, see paras. [0066]-[0070] and Figs. 9-19).
As to claim 11, Griffin’827 also discloses the first ECD further comprises a memory component, wherein the first ECD is configured to store a docked record in the memory component when the second switch of the first ECD is activated, and wherein the first ECD is configured to check the memory component for the docked record to determine whether the first ECD is received by the docking component (establishing pairing, see paras. [0069]-[0071]).
As to claim 12, Griffin’827 also discloses the first ECD is configured to transfer the received data from the second ECD to the mobile device responsive to the third magnet of the docking component and the second magnet of the first ECD engaging the second switch to power on the first ECD (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049]; also note: electronically transfers contact information to business card holder 50 when in range, see paras. [0066]-[0070] and Figs. 9-19).
As to claim 14, Griffin’827 also discloses the first ECD is configured to execute a shutdown script to automatically power off the first ECD when the transfer of the received data to the mobile device is completed (when the data is finished writing to the tag, the device is removed; thus the switches will be in digital off mode, see paras. [0027]-[0030] and Fig. 16; also note: sensor operates as a switch in a digital on/off mode, see para. [0040]).
Referring to claim 15, Griffin’827, as claimed, a computer-implemented method, comprising: detecting, in a first electronic card device (ECD), an activation of a first switch to power on the first ECD (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049]); in response to the detected activation of the first switch, determining that a second ECD is within a threshold proximity of the first ECD (communications device 20, 22 approach each other and associated circuitry and the NFC circuit are activated to allow subsequent and more complicated data exchange, see paras. [0038] and [0039]); exchanging data with the second ECD; in response to determining that the first ECD is docked with a mobile device, transmitting an accumulated information from the first ECD to the mobile device (electronically transfers contact information to business card holder 50, see paras. [0066]-[0070] and Figs. 9-19); in response to determining that the first ECD is not docked with the mobile device, storing the accumulated information in the first ECD (communications received by the mobile device is stored in RAM 118 and flash memory 116, see paras. [0046] and [0047]); and detecting a deactivation of the first switch to power off the first ECD, responsive to the second ECD being outside of the threshold proximity of the first ECD (when the devices are pulled away or out of range, the “switch” would be off, see paras. [0027]-[0030]; also note: sensor operates as a switch in a digital on/off mode, see para. [0040]).
As to claim 16, Griffin’827 also discloses detecting, in the first ECD, the activation of a second switch to power on the first ECD (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049]); in response to the detected activation of the second switch, determining that the first ECD is docked with the mobile device (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049]; also note: electronically transfers contact information to business card holder 50 when in range, see paras. [0066]-[0070] and Figs. 9-19); transmitting the accumulated information from the first ECD to the mobile device (electronically transfers contact information to business card holder 50, see paras. [0066]-[0070] and Figs. 9-19); and executing a shutdown script to automatically power off the first ECD, responsive to completing the transmitting of the accumulated information to the mobile device (when the data is finished writing to the tag, the device is removed; thus the switches will be in digital off mode, see paras. [0027]-[0030] and Fig. 16; also note: sensor operates as a switch in a digital on/off mode, see para. [0040]).
As to claim 17, Griffin’827 also discloses detecting the activation of the first switch to power on the first ECD further comprises: detecting a first circuit path closing responsive to interactions between a first magnet of the first ECD and a corresponding first magnet of the second ECD (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049] and Figs. 1-3, 9-11; also note: aligning the magnets on respective devices, see para. [0027]).
Note claim 18 recites similar limitations of claim 11.  Therefore it is rejected based on the same reason accordingly.
As to claim 19, Griffin’827 also discloses in response to receiving the at least one information from the second ECD, checking the memory of the first ECD to determine if the first ECD is docked with the mobile device (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], and [0049]; also note: electronically transfers contact information to business card holder 50 when in range, see paras. [0066]-[0070] and Figs. 9-19); and in response to identifying the recorded docked status in the memory of the first ECD, transmitting the received at least one information to the mobile device (electronically transfers contact information to business card holder 50, see paras. [0066]-[0070] and Figs. 9-19).
Note claim 20 recites similar limitations of claim 15.  Therefore it is rejected based on the same reason accordingly.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin’827.
As to claim 13, Griffin’827 also discloses the first magnet and the first switch are disposed on a first end portion of the first ECD and the second magnet and the second switch are disposed on a second end portion of the first ECD (Hall Effect sensors and magnets to wake up the NFC circuit, see paras. [0027], [0040], [0048], [0049] and Figs. 1-3 and 8), wherein the first ECD is configured to simultaneously interact with the second ECD and be received by the docking component (see Figs. 10, 11, 15, and 18).
However, Griffin’827 does not appear to teach the first magnet and the first switch are on opposite ends from the second magnet and second switch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange components in various configurations since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments

Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
	Applicant argued that “Applicant specifically defines that “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals pe se” and “the computer-readable storage media” recited in claim 20 is sufficiently defined as non-transitory signal per se.”  (Pages 8 and 9 of Amendment)
	Examiner does not agree with Applicant.  Examiner reviewed the specification prior to the rejection and the mentioned paragraph [0016].  The claim states “computer readable storage media”.   Regarding Applicant pointing out “computer readable storage medium…not to be construed as being transitory signals”, the term “…Media” and “…medium” are not the same and does not apply.  Thus,  the 35 U.S.C. 101 rejection is maintained.   Examiner also suggests amending to “non-transitory computer-readable medium” to overcome the rejection under 35 U.S.C. 101.  
	Applicant also argued that “Griffin’827 does not teach the first electronic card device (ECD) and the “second ECD” includes a housing 30, keyboard 32, and display 34”.  (Page 9 of Amendment)
Examiner does not agree with Applicant.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first electronic card device (ECD) and the “second ECD” includes a housing 30, keyboard 32, and display 34) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant also argued that “Griffin’827 does not teach a first electronic card device (ECD) including a first switch and a second switch, wherein the first switch is configured to power on the first ECD responsive to the first ECD engaging a second ECD.”  (Pages 9-11 of Amendment)
Examiner does not agree with Applicant.  As set forth in the art rejection, Griffin’827 discloses a first electronic card device (ECD) including a first switch and a second switch (communications device 20, see Figs. 1-3; also note: operating as a switch, see para. [0040]), wherein the first switch is configured to power on the first ECD responsive to the first ECD engaging a second ECD (communications device 20, 22 approach each other and associated circuitry and the NFC circuit are activated to allow subsequent and more complicated data exchange, see paras. [0038] and [0039]).  “Power on” can be interpreted many ways.  There are many power states.  It can be interpreted as having just enough power to turn on certain components but full functionality is not realized, or power on for partial functionality until authentication/verification is provided otherwise device may be return to partial functionality state or sleep or full power off state.  It is not clear whether the first and second switch work independently or cooperatively to interact with the first ECD or if the second ECD and docking component operates simultaneously activates both switches.  The switching between initial state and “power on” state is not clear.   It is also not clear whether the first ECD configured to exchange data with the second ECD and first ECD configured to transfer received data to mobile device are separate events or responses to certain conditions.  Applicant is suggested is further clarify the first and second switches.
In summary, Griffin’827 teaches the claimed limitations as set forth.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                               
/TITUS WONG/Primary Examiner, Art Unit 2181